DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-2, 6-7, 8, 9-11, 14-17 and 18-19 in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner and no burden has been shown by the examiner to search the various species.  This is found persuasive. The requirement is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 8, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Victor (US Patent Application Publication 20110296608).
Regarding claim 1, Victor teaches a lifting device (Figure 7; 10), comprising: a body (Figure 1; 12); at least a first support member (Figure 1; 18) and a second support member (Figure 1; 20) associated with the body; a power source (Paragraph 27 describes an electric 
Regarding claim 2, Victor teaches the platform lifting mechanism includes a spool (Figure 1; 30) and a cable (Figure 1; 34) wound thereon, the cable for connecting to the platform to raise the platform when the cable is wound around the spool, and to lower the platform when the cable is unwound from the spool.
Regarding claim 8, Victor teaches a connecting mechanism (Figure 1; pin shown at the top of 18) connects between the first support member and the body and/or the second support member and the body, the connecting mechanisms(s) configured to allow folding of the first and/or second support members relative to the body, to align the support members align with the body along its longitudinal axis for transportation of the lifting device (Paragraph 16).
Regarding claim 11, Victor teaches each of the first support member and second support member extend away from the body at an angle between 10 degrees and 80 degrees from a plane in which the body is disposed (Figure 1; there is about at least a 20 degree angle between 12 and 18/20).
Regarding claim 12, Victor teaches a controller to execute movement of the platform lifting mechanism (Paragraph 27 discusses that the lifting device may be motorized, and in that case there would have to be a controller of some kind in order to control the lifting of the device). 
Regarding claim 14, Victor teaches the body is positioned between, at a first end, a generally horizontal support surface (Figure 1; 24) and, at a second end, a first and second support member (Figure 1; at the top of 12 is where 18 and 20 are attached to 12), the body being angularly positioned, forming between a 20-80 degree angle with the generally horizontal support surface (Figures 1 and 2; 12, as shown and Paragraph 30).
Regarding claim 15, Victor teaches the body is positioned between, at a first end, a generally horizontal support surface (Figure 1; 24) and, at a second end, a first and second support member (Figure 1; at the top of 12 is where 18 and 20 are attached to 12), the body being angularly positioned, forming between a 30-60 degree angle with the generally horizontal support surface (Figures 1 and 2; 12, as shown and Paragraph 30).
Regarding claim 16, Victor teaches the platform comprises a size and shape for receiving a subject (Figure 7; as shown).
Regarding claim 17, Victor teaches a plane of the platform maintains a generally horizontal position, the position being substantially parallel to a generally horizontal support surface upon which the device is provided, to maintain a subject thereon during operation of the device (Figure 7; as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Van Oirschot (US Patent Application Publication 20100138990).
Regarding claim 3, Victor does not specifically teach an intermediate component interfacing between the platform and the body, wherein the intermediate component moves relative to the body as the platform is raised and/or lowered. Van Oirschot teaches an intermediate component (Figure 10; 90) interfacing between the platform (Figure 9; 80) and the body (Figure 5; at 30), wherein the intermediate component moves relative to the body as the platform is raised and/or lowered. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the platform of Victor to be removably attached to the cable with a bracket as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching out of pulled accessories if different ones are desired or if one breaks or needs cleaning.
Regarding claim 4, Victor does not specifically teach the intermediate component comprises a bracket, the bracket being associated with the platform. Van Oirschot teaches the intermediate component comprises a bracket (Figure 10, 90), the bracket being associated with the platform (Figure 9; 80). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the platform of Victor to be removably attached to the cable with a bracket as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching out of pulled accessories if different ones are desired or if one breaks or needs cleaning.
Regarding claim 5, Victor does not specifically teach the bracket is slidable relative to the body to lift and/or lower the platform. Van Oirschot teaches the bracket is slidable relative to the body to lift and/or lower the platform (Figure 5; the bracket slides up the body at 30, as 
Regarding claim 6, Victor does not specifically teaches a lifting arm (Figure 1; 26) for associating with the platform (Figure 1; 14) and the cable (Figure 1; 34). Victor does not teach the lifting arm is for associating with the bracket. Van Oirschot teaches a bracket connecting between a platform and a cable (Figure 10; 90). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lifting arm of Victor to be removably attached to the cable with a bracket as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching out of pulled accessories if different ones are desired or if one breaks or needs cleaning.
Regarding claim 18, Victor teaches a portable lifting device, comprising: a platform lifting mechanism (Figure 1; 32); a body (Figure 1; 12) extending between the platform lifting mechanism and a generally horizontal support surface (Figure 1; 24); a plurality of support members (Figure 1; 18 and 20) extending away from the body, configured to support the body at an angled position (Figure 1; 12 is angled as shown), the plurality of support members comprising at least a first support member (Figure 1; 18, 20) and a second support member extending between the body and the generally horizontal support surface; a power source (Paragraph 27 describes an electric motor which would necessarily require a power source); a platform (Figure 1; 14), the platform being associated with and movable along the body between a first position and a second position (Figure 1 versus Figure 7), wherein the platform is configured to receive an object (Figure 7; as shown); a connection mechanism for connecting the removable platform to the platform lifting mechanism (Paragraph 37 describes the seat 
Regarding claim 19, Victor teaches a coupling (Figure 1; pin at the top of 18) between the body and each of the plurality of support members, such that the support members may be movable relative to the body to collapse the portable lifting device during transportation  (Paragraph 16).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Cammann (US Patent 1536766).
Regarding claim 7, Victor does not teach a support base member connecting between the first support member and the second support member when the device is in use. Cammann teaches a support base member (Figure 1; at the angled piece 63) connecting between the first support member (Figure 1; equivalent of 62) and the second support member (Figure 1; equivalent of 58) when the device is in use. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support members of Victor to include an angled base member as in Cammann in order to increase stability of the system. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Morris (US Patent Application Publication 20080101905).
Regarding claim 9, Victor teaches the platform lifting mechanism comprises a screw drive assembly (Paragraph 25). Victor does not specifically teach the screw is a ball screw.  Morris teaches a lifting assembly comprising a ball screw drive assembly (Paragraph 40). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the drive lifting mechanism of Victor to be a ball screw assembly in order to increase efficiency. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Morris (US Patent Application Publication 20080101905) in view of Wallace (US Patent 4041875). 
Regarding claim 10, Victor teaches the ball screw drive assembly includes a cable (Figure 1; 34), said cable connecting between the ball screw drive assembly and the platform, such that actuation of the ball screw drive assembly raises or lowers the platform, or both (Paragraph 25 and Figures 1 and 7). Victor does not specifically teach the cable is a chain. Wallace teaches the lifting cable is a chain (Figure 1; 21a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cable or strap of Victor to be a chain as in Wallace in order to provide an inexpensive while strong connection mechanism. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Tu (US Patent Application Publication 20160338893).
Regarding claim 13, Victor does not specifically teach a remote, wherein the remote is wired to or wirelessly communicates with the controller to operate the controller. Tu teaches a remote, wherein the remote is wired to or wirelessly communicates with the controller to operate the controller (Figure 5; 500, and Paragraphs 49-50, see also Figures 6 and 7 for remote communicating with a controller to control the lift). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the motors of Victor to be controlled with a remote control as in Tu in order to allow for easier and remote operation of the lift device by a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673